Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 24 August 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia 24-25 Aug. 1822
				
				August 24 As there has not been one incident which could induce me to write I have omitted my journal altogether. We had a visit yesterday from Mr. Saul and I determined to send Coachman home with the Carriage and Horses as we had made no use of it for three weeks; and it is no longer safe to ride in the environs of Philadelphia—When he arrives I beg you will desire him to see after Ben, who much be almost starved at Pasture if he is alive—The weather has at length changed and we have had a gust, which has produced a very favorable change in the air, so that I hope the Summer is at last broken up—My brother is again much better, and has been very cheerful all day—Dr Lawrence has visited him, and announces the recovery of Dr Physick, who has had a severe attack of Rheumatism—We shall expect him in a day or two to renew the operation, which I hope will now soon be terminated—It is in itself very trifling, but its prolongation is tedious to an excess, and produces the worst possible effect upon the system, and the spirits—Com Patterson has given up his plan of going to Washington,—When is the Book to appear? I am impatient to see it. Not that I expect to understand it—but because the publick are eager to get it, as it promises something new—Mr Walsh mentions a publication in his paper of a journal by Mr Wood an Englishman, which at last seems to give some satisfactory account of this Country—The extracts are very fair—The Country fever is taking a fatal turn and it is said that there are four and five person’s sick in a house—We must however make a little allowance for exaggeration—Mr Connel paid me a visit and I was quite astonished to see him, supposing him in France—He seems very much surprized at the attack of Mr Russell, and says that the resolution in Congress had just reached Mr Gallatin when he left France, and that Mr G– could not imagine what it could be about—Mr G is not likely to return home, and he is so useful, it would be an injury to the Country to remove him; as he has infinite sway with Monsieur, the present Ruler in that hemisphere—It is said that Mr G. might be President of the Bank, as he is very popular among the Stockholders; but it is too late—Mr. C. is to visit Washington in about three weeks; and then to return here to embark for France with his Wife, where he is to remain a year—Mr Dallas, Mr Ingham, and Mr. Roche are at the head of the Calhoun party here, and Mr. Cheves of the Carolinians, who form a considerable Clan—He is however very unpopular, and has influence only among his own people—There are a variety of opinions concerning his fortune, as some rate it very high; and others at a base independence—He is thought both arrogant and weak—synonimous terms—Mr. Dallas has never got over some affront he met with from us in Russia—and has quarrelled with Mr Gallatin, concerning some nonsense or other—I have some recollection though faint of his playing, the great man; but Kitty I dare say recollects better Than I do—These three leaders are the writers in the Franklyn Gazette—The ostensible Editor does little or nothing—Connel has a very ill opinion of our friend Walsh, and does not in think him a man in whom much confidence can be placed—He does not admire his Paper, and finds his tone too presumptuous—W–s treatment of his Wife, and Mother, has made him many enemies—Among other news he say’s W. Lewis obtained a testimony in England concerning Count H– Levily, which is of such a serious nature, as to admit of little doubt in the effect upon the pending suit—as it proves the Count to have written to desire, certain Letters to be destroyed, which would have proved too much against him—This voucher is said to be in the Counts hand writing—Our friend seems to think, this will make the Count withdraw his suit—It is in the possession of J Ingersol—John Smith was in fine health doing the greater part of our great Man’s business in London—he talked of wanting a leave of absence, but the Minister could not possibly spare him—John Randolph was affronting every body by neglect of invitations, &c &c and was hourly expected in France by Mr Gallatin—It is probable he will be less talked of there than in England, as he does not speak much french—Mr Rodney expects to go to Buenes Ayres but will not move until Congress ratify his nomination; as he has twelve Children: a family too large to enable him to risk any thing—Mrs. Connell, and Mrs. Harrisson, and Mrs. Fisher all called on us in the Evening—The latter laughed at the talk about   but I believe there is a good deal of truth in it notwithstanding—Mr Harrisson is almost well—and they are going to Boston in about three weeks—Poor Mr. Delavand! Miss Otis that was, is here in the last stage of a galloping consumption—She was married last November and will soon be no more, as the Doctors can do nothing for her—She is the daughter of Samuel Otis, and a Niece of H G. Otis—a beautiful flower cut down in the midst of love and youth and happiness—25 Mary is still at Borden Town—Doctor Physick called this morning; he looks very weak and feeble and has been severely indisposed—His life is precious to so many, his death must would be considered a publick calamity—love to all—My brother is better—Mr Dening at the head of the Bible society—become very good!—
				
					
				
				
			